Citation Nr: 1503397	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the calculated amount of $63,268.00, to include the question of whether the debt was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1974 to January 1977, and from December 1977 to February 1981.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 administrative decision by the Committee on Waivers and Compromises (Committee) which denied a waiver of recovery of an overpayment of pension benefits in the amount of $63,268.00.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files, which were considered in conjunction with this appeal.  Notably, the Veteran's VBMS file contains documents that are either duplicative of the evidence in the paper and/or Virtual VA claims files.  

In October 2010, the Veteran testified during a hearing before a Decision Review Officer at a local RO.  In June 2014, the Veteran also testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts from both hearings are associated with the Virtual VA claims file.  During the June 2014 Board hearing, the Veteran submitted additional evidence, along with a signed waiver of RO jurisdiction.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

For reasons expressed below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking a waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the calculated amount of $63,268.00.  The Veteran has challenged the validity of the debt, as he states that the debt was created in error due to an administrative error made by VA, which was not due to any fault on his part.  See August 2012 notice of disagreement. In this regard, the Veteran has asserted that, in May 2003, he received a letter from the Manila RO stating that he was receiving monthly payments of $1333.00, from that office for a service-connected disability currently rated at 60 percent.  The Veteran testified that, based upon this letter, he thought he was in receipt of compensation benefits (as opposed to pension benefits) and, thus, was free to work, including because, after receipt of this letter, he no longer received income verification reports from the RO, which are used to verify income for pension benefits.  

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award. Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. §5112(b)(9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2014); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The United States Court of Appeals for Veterans Claims (Court) explained that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the Veteran for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10) (West 2014); 38 C.F.R. § 3.500(b) (2014).

The Court also has held that, before a decision can be made on whether the Veteran is entitled to a waiver of recovery of the assessed overpayment, it must be determined whether or not the overpayment was properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  

Preliminary review of the current evidentiary record reveals that the Veteran was awarded non-service connected pension benefits in September 1999 because he was unable to secure and follow a substantially gainful occupation due to coronary artery disease.  The Veteran filed a claim seeking service connection for coronary artery disease in June 1999, but his claim was denied in an August 2000 rating decision, which was issued in September 2000.  

In November 2008, the Pension Management Center (PMC) at the St. Paul, Minnesota, RO sent the Veteran a letter informing him that, based upon information VA received from the Defense Finance and Accounting Service regarding his income, he had been overpaid VA pension benefits.  He was informed that he would receive a separate letter which would explain how much he was overpaid and how he could repay the debt.  The November 2008 letter was sent to the Veteran's address of record on North Hill Parkway in Jackson, Mississippi; however, the letter was returned as "not deliverable as address, cannot forward."

In April 2009, the Debt Management Center (DMC) at the St. Paul RO sent the Veteran a letter informing him that he was overpaid compensation and pension benefits in the amount of $45,874.00.  The letter advised the Veteran of his right to dispute the debt and to request a waiver of recovery of the overpayment.  The April 2009 letter was also sent to the Veteran's address on North Hill Parkway in Jackson, Mississippi, but there is no indication that the letter was returned as undeliverable.  

Nevertheless, in October 2009, the PMC acknowledged the Veteran's request for a hearing on the proposed termination of his pension due to unreported income that was discovered by an Income Verification Match (IVM) Program.  [Parenthetically, the Board notes that the October 2009 letter reflects that the Veteran's hearing request was received in September 2009; however, the hearing request is not associated with the current evidentiary record.  Regardless, the hearing was held in October 2010 and a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran testified as to the receipt of the May 2003 letter and stated that he believed he could work because he was in receipt of service connection benefits.]

During the June 2014 Board hearing, the Veteran testified that he did not receive notice of the overpayment until 2010, which prompted him to request the hearing that was held at the RO in October 2010.  Notably, there is no correspondence of record from the Veteran or his representative which requests waiver of the overpayment.  However, an April 2011 Referral to the Committee on Waivers and Compromise reflects that the waiver request was received on March 18, 2011.  

As noted, the Veteran's waiver request was denied by the Committee in July 2012 on the basis that his waiver request was not received within 180 days of the date of the notification.  In this context, the Committee noted the Veteran was notified of his indebtedness on April 6, 2009, and also notified of an increase in the debt on June 21, 2010.  As noted above, however, the April 2009 letter was returned to VA as undeliverable and there is no indication as to when the Veteran was actually notified of the debt.  Moreover, the evidentiary record does not contain a letter, dated June 21, 2010, or otherwise, notifying the Veteran of an increase in his debt amount.  

In its July 2012 determination, the Committee acknowledged the Veteran's assertion that he was never notified of the overpayment and stated that notification letters are only stored in the IVM files, as they contain sensitive material.  The Committee stated that they unsuccessfully attempted to locate the Veteran's IVM file from the Manila and Lincoln ROs, as both offices indicated that they did not have the file, and further noted that IVM files are destroyed after four years.  

Notably, in September 2012, a Supervisor in the Committee's Receivables Office requested a copy of the Veteran's IVM file, but the evidentiary record does not contain the IVM file or a response to the September 2012 request for such evidence.  

The information contained in the IVM file is of significant importance in this case as it apparently contains the information VA received regarding the Veteran's unreported income from the Defense Finance and Accounting Service, as well as the letters sent to the Veteran regarding his overpayment of pension benefits.  In this regard, the Board notes that the only information of record regarding the Veteran's unreported income is contained on a June 2010 VA Form 21-8947, Compensation and Pension award, which reflects that the Veteran received $40,028 in 2006, with a written notation to see the IVM file.  

The current evidentiary record is also missing other significant evidence relevant to this claim, including notice of the overpayment sent after the April 2009 letter was returned to VA as undeliverable and all subsequent notice letters informing the Veteran of the increase in his debt amount.  

Without this information, the Board is unable to determine if the calculated overpayment amount of $63, 268.00, is valid.  In fact, it is not clear from the current record how this debt was created, as there has been no accounting or audit done showing how the debt was calculated or indicating the amount of any repayments made by the Veteran.  In this regard, the Veteran has testified, and the record reflects, that he has been paying $500 a month since August 2011 as repayment of the reported overpayment.  

Given the foregoing, the Board finds that further action is needed to determine whether the creation of the debt at issue was proper and, if so, the correct amount is needed prior to further appellate consideration, to include consideration of whether any portion of the debt was created through administrative error.  

While on remand, the AOJ should ensure that the evidentiary record contains any additional, relevant records not currently associated with the claims file, to include, but not limited to, notice of the overpayment sent after the April 2009 letter was returned to VA as undeliverable, all subsequent notice letters informing the Veteran of the increase in his debt amount, the March 18, 2011 waiver request, and any other pertinent information contained in his IVM file (or a reconstruction thereof).  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all outstanding records related to the matter on appeal, to include notice of the overpayment sent after the April 2009 letter was returned to VA as undeliverable, all subsequent notice letters informing the Veteran of the increase in his debt amount, the March 18, 2011 waiver request, and any other pertinent information contained in his IVM file (or a reconstruction thereof).

2.  Conduct a written paid and due audit of the Veteran's account for the period of the overpayment.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.  In addition, the audit should include the amount of the overpayment, if any, that may have been repaid by the Veteran.  A copy of the written audit should be added to the claims file and another provided to the Veteran and his representative.

3.  After completion of the above development, as well as any other action deemed necessary, formally adjudicate whether the overpayment charged to the Veteran was properly created, to include a determination as to whether the overpayment of benefits was the result of sole VA error under 38 U.S.C.A. § 5112(b)(9)(10) and 38 C.F.R. § 3.500(b)(2).  A comprehensive explanation of the reasons and bases for that decision should be prepared and incorporated into the claims file, to include a discussion of any information obtained from the DMC and the Veteran.  

In making this determination, consideration should be given to a series of emails between VA personnel in July 2012, which reflects that an employee at the DMC acknowledged that the Veteran's debt was not valid.  

4.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In any case, the Veteran and his representative should be informed of the decision made and should be allowed the requisite period of time for a response.

5.  Thereafter, the Committee should review the record and reconsider the Veteran's request for waiver pursuant to the principals of equity and good conscience.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the claims file.  A supplemental statement of the case is not the appropriate means for accomplishing this task, under proper appellate guidelines.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations along with recitation of the pertinent law and regulations including 38 U.S.C.A. § 5112; 38 C.F.R. § 1.965 (a) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



